Name: 2003/43/EC: Commission Decision of 17 January 2003 establishing the classes of reaction-to-fire performance for certain construction products (Text with EEA relevance) (notified under document number C(2002) 4807)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  construction and town planning;  wood industry;  deterioration of the environment;  technology and technical regulations;  consumption;  building and public works
 Date Published: 2003-01-18

 Avis juridique important|32003D00432003/43/EC: Commission Decision of 17 January 2003 establishing the classes of reaction-to-fire performance for certain construction products (Text with EEA relevance) (notified under document number C(2002) 4807) Official Journal L 013 , 18/01/2003 P. 0035 - 0036Commission Decisionof 17 January 2003establishing the classes of reaction-to-fire performance for certain construction products(notified under document number C(2002) 4807)(Text with EEA relevance)(2003/43/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988, on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2), and in particular Article 20(2) thereof,Whereas:(1) Directive 89/106/EEC envisages that in order to take account of the different levels of protection for construction works at national, regional or local level, it may be necessary to establish in the interpretative documents classes corresponding to the performance of products in respect of each essential requirement. Those documents have been published as the "Communication of the Commission with regard to the interpretative documents of Council Directive 89/106/EEC(3)".(2) With respect to the essential requirement of safety in the event of fire, interpretative document No 2 lists a number of interrelated measures which together define the fire safety strategy to be variously developed in the Member States.(3) Interpretative document No 2 identifies one of those measures as the limitation of the generation and spread of fire and smoke within a given area by limiting the potential of construction products to contribute to the full development of a fire.(4) The level of that limitation may be expressed only in terms of the different levels of reaction-to-fire performance of the products in their end-use application.(5) By way of a harmonised solution, a system of classes was adopted in Commission Decision 2000/147/EC of 8 February 2000 implementing Council Directive 89/106/EEC as regards the classification of the reaction-to-fire performance of construction products(4).(6) In the case of certain wood-based panels, it is necessary to use the classification established in Decision 2000/147/EC.(7) The reaction-to-fire performance of many construction products and/or materials, within the classification provided for in Decision 2000/147/EC, is well established and sufficiently well known to fire regulators in Member States that they do not require testing for this particular performance characteristic.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1The construction products and/or materials which satisfy all the requirements of the performance characteristic "reaction-to-fire" without need for further testing are set out in the Annex.Article 2The specific classes to be applied to different construction products and/or materials, within the reaction-to-fire classification adopted in Decision 2000/147/EC, are set out in the Annex to this Decision.Article 3Products shall be considered in relation to their end-use application, where relevant.Article 4This Decision is addressed to the Member States.Done at Brussels, 17 January 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.(3) OJ C 62, 28.2.1994, p. 1.(4) OJ L 50, 23.2.2000, p. 14.ANNEXThe tables set out in this annex list construction products and/or materials which satisfy all the requirements for the performance characteristic reaction to fire without need for testing.Table 1Classes of reaction-to-fire performance for wood-based panels((EN 13986))>TABLE>